Citation Nr: 0814813	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in January 2006, a statement of the case was 
issued in December 2006, and a substantive appeal was 
received in January 2007.  The veteran testified at a hearing 
before the Board in February 2008.  

The January 2006 notice of disagreement was also filed with 
regard to entitlement to service connection for left eye 
disability.  However, in his January 2007 substantive appeal 
the veteran expressly indicated that he was only appealing 
the PTSD issue.  See generally 38 U.S.C.A. § 7105 (West 
2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a statement in support of claim for 
service connection for PTSD in January 2006.  The veteran 
stated that, among other incidents, he arrived in Vietnam at 
Cam Rahn Bay in September 1970 and was attacked that night.  
He stated that he was assigned to the 331st signal company at 
the time.  In March and July 2007, the RO requested 
additional information about the veteran's reported in-
service stressors.  At that time, the veteran did not specify 
a different time period for the claimed attack at Cam Rahn 
Bay.  In October 2007, the U.S. Army and Joint Services 
Records Research Center (JSRCC) issued a formal finding on a 
lack of information required to verify stressors in 
connection with the veteran's PTSD claim.  The JSRCC noted 
that the September 1970 attack at Cam Rahn Bay could not be 
verified because personnel records showed the veteran served 
in Vietnam from June 5, 1971 to December 14, 1971.  In a 
November 2007 statement by the veteran, the veteran stated 
that the attack on Cam Rahn Bay was not in September 1970, 
and likely was in June 1971.  The veteran testified at the 
February 2008 Board hearing that the attack on Cam Rahn Bay 
was in June 1971.  

After reviewing the claims file, the Board believes that, due 
to the veteran specifying a different time period for the 
claimed attack on Cam Rahn Bay,  there is now sufficient 
details of a claimed stressor to warrant another attempt to 
corroborate the incident.  The claimed attack on Cam Rahn Bay 
may be capable of verification.   

In view of the veteran's testimony, the Board believes that a 
request for verification should be sent to the JSRCC to 
ascertain whether the unit to which the veteran was assigned 
during his Vietnam service was involved in the events claimed 
by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
service personnel records and a summary of 
his alleged in-service stressors to JSRCC 
for the purpose of verifying the alleged 
in-service incident in which there was an 
attack at Cam Ranh Bay in June 1971.  

2.  After completion of the above, the RO 
should determine if a claimed stressor has 
been corroborated.  

3.  If, and only if, a claimed stressor 
has been corroborated, the veteran should 
be scheduled for a VA PTSD examination.  
The claims file must be made available to 
the examiner and the examiner must be 
furnished the detailed of the corroborated 
stressor.  Any medically indicated special 
tests should be accomplished.  The 
examiner should clearly indicate whether a 
diagnosis of PTSD is warranted and, if so, 
whether the PTSD is causally related to 
the corroborated stressor.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD with 
consideration of all evidence in the 
claims file.  Unless the claim is granted, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
